DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eli Mazour (Reg. No. 59,318) on 07/14/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A method performed by a user equipment (UE), the method comprising:
receiving a semi-persistent scheduling (SPS) grant of initial resources for receiving a transmission at the UE;
receiving, in a group control channel, a resource allocation for additional resources for receiving the transmission at the UE, wherein the resource allocation includes information regarding UEs in a group and an indicator of resource blocks used for additional resource assignment, and wherein the information regarding the UEs in the group includes a bitmap of the UEs in the group; 
determining resources for receiving the transmission based on the resource allocation and the SPS grant; and
receiving the transmission on the determined resources

2.	(Original) The method of claim 1, wherein the initial resources and the additional resources are in a same scheduled traffic window.

3.	(Currently Amended) The method of claim 1, wherein the initial resources and the additional resources are in a same subframe, and wherein thethe determined resources include the initial resources and the additional resources. 

4.	(Original) The method of claim 1, further comprising transmitting a feedback report prior to or during a scheduled traffic window in which the transmission is received at the UE.

5.	(Currently Amended) The method of claim 1, wherein the resource allocation indicates which of the UEs in the group are allocated resources in addition to resources allocated by a prior SPS grant.

in the group that are allocated the resources in addition to resources allocated by the prior SPS grant.

7.	(Canceled Herein) 

8.	(Currently Amended) The method of claim  [[7]] 1, further comprising determining the additional resources for the UE based at least on equal distribution of the resource blocks for one or more UEs, of the UEs in the group, that are allocated additional resources.

9.	(Currently Amended) The method of claim [[7]] 1, further comprising determining the additional resources for the UE based at least on a proportion of initial resources assigned to the UEs in the group by the SPS grant.

10.	(Currently Amended) An apparatus for wireless communications, comprising:

a memory 
one or more processors coupled to the memory the memory and the one or more processors configured to:
receive a semi-persistent scheduling (SPS) grant of initial resources for receiving a transmission at the apparatus;
, wherein the resource allocation includes information regarding UEs in a group and an indicator of resource blocks used for additional resource assignment, and wherein the information regarding the UEs in the group includes a bitmap of the UEs in the group; 
determine resources for receiving the transmission based on the resource allocation and the SPS grant; and
receive the transmission on the determined resources

11.	(Original) The apparatus of claim 10, wherein the initial resources and the additional resources are in a same scheduled traffic window.

12.	(Currently Amended) The apparatus of claim 10, wherein the initial resources and the additional resources are in a same subframe, and wherein the determined resources include the initial resources and the additional resources. 

13.	(Currently Amended) The apparatus of claim 10, wherein the memory and the one or more processors are further configured to: 
transmit a feedback report prior to or during a scheduled traffic window in which the transmission is received at the apparatus.

14.	(Currently Amended) The apparatus of claim 10, wherein the resource allocation indicates which the UEs in the group are allocated resources in addition to resources allocated by a prior SPS grant.

15. 	(Currently Amended) The apparatus of claim 14, wherein the resource allocation further includes resource allocation for each of the in the group that are allocated the resources in addition to resources allocated by the prior SPS grant.

16.	(Canceled Herein)

17.	(Currently Amended) The apparatus of claim [[16]] 10, wherein the memory and the one or more processors are further configured to: 
determine the additional resources for the apparatus based at least on equal distribution of the resource blocks for one or more UEs, of the UEs in the group, that are allocated additional resources.

18.	(Currently Amended) The apparatus of claim 10, wherein the memory and the one or more processors are further configured to: 
determine the additional resources for the apparatus based at least on a proportion of initial resources assigned to the UEs in the group by the SPS grant.

19.	(Currently Amended) A method for wireless communication, comprising:
transmitting a semi-persistent scheduling (SPS) grant for scheduling a transmission on a set of resources;
receiving a feedback report from a user equipment (UE) indicating the UE requires additional resources for receiving the transmission;
generating, based at least on the UE requiring the additional resources, a resource allocation for scheduling the additional resources for the UE, wherein the resource allocation includes information regarding UEs in a group and an indicator of resource blocks used for additional resource assignment, and wherein the information regarding the UEs in the group includes a bitmap of the UEs in the group; [[and]]
transmitting the resource allocation in a group control channel; and
transmitting the transmission on the set of resources and the additional resources.

20. 	(Original) The method of claim 19, wherein the feedback report is received prior to or during a scheduled traffic window in which the transmission is to be transmitted.

21. 	(Currently Amended) The method of claim 19, wherein the resource allocation indicates which of the UEs in the group are allocated resources in addition to resources scheduled by a prior SPS grant.

22. 	(Canceled Herein)

23. 	(Currently Amended) The method of claim [[22]] 19, further comprising transmitting the transmission on the additional resources based at least on equal distribution of resource blocks for one or more UEs, of the UEs in the group, that are allocated additional resources.

24. 	(Currently Amended) The method of claim [[22]] 19, further comprising transmitting the transmission on the additional resources based at least on a proportion of resources assigned to the UEs in the group by the SPS grant.

25. 	(Original) The method of claim 19, further comprising determining the UE requires additional resources for receiving the transmission based on channel conditions for the UE indicated in the feedback report.

26.	(Currently Amended) An apparatus for wireless communications, comprising:

a memory 
one or more processors coupled to the memory the memory and the one or more processors configured to:
transmit a semi-persistent scheduling (SPS) grant for scheduling a transmission on a set of resources;

generate, based at least on the UE requiring the additional resources, a resource allocation for scheduling the additional resources for the UE, wherein the resource allocation includes information regarding UEs in a group and an indicator of resource blocks used for additional resource assignment, and wherein the information regarding the UEs in the group includes a bitmap of the UEs in the group; [[and]]
transmit the resource allocation in a group control channel; and
transmit the transmission on the set of resources and the additional resources.

27. 	(Currently Amended) The apparatus of claim 26, wherein the resource allocation indicates which of the UEs in the group are allocated resources in addition to resources scheduled by a prior SPS grant.

28. 	(Canceled Herein)

29. 	(Currently Amended) The apparatus of claim [[28]] 26, wherein the memory and the one or more processors are further configured to: 
transmit the transmission on the additional resources based at least on equal distribution of resource blocks for one or more UEs, of the UEs in the group, that are allocated additional resources.

26, wherein the memory and the one or more processors are further configured to: 
transmit the transmission on the additional resources based at least on a proportion of resources assigned to UEs in the group by the SPS grant.

31. 	(Currently Amended) The apparatus of claim 26, wherein the memory and the one or more processors are further configured to: 
determine the UE requires additional resources for receiving the transmission based on channel conditions for the UE indicated in the feedback report.

32. 	(Previously Presented) The method of claim 19, wherein the set of resources and the additional resources are in a same subframe.

33. 	(Previously Presented) The apparatus of claim 26, wherein the set of resources and the additional resources are in a same subframe.

34.	(New) The method of claim 1, wherein each UE, of the UEs, corresponds to a unique position in the bitmap based on an index or other identification. 

35.	(New) The apparatus of claim 10, wherein each UE, of the UEs, corresponds to a unique position in the bitmap based on an index or other identification. 

36.	(New) The method of claim 19, wherein each UE, of the UEs, corresponds to a unique position in the bitmap based on an index or other identification. 

37.	(New) The apparatus of claim 26, wherein each UE, of the UEs, corresponds to a unique position in the bitmap based on an index or other identification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: all independent claims are amended to incorporate claimed features presented in previously presented claim 7 which was previously indicated allowable but dependent on rejected independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473